DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5 and 10 are objected to because of the following informalities: 
Claim 1, line 7: “tip” should be changed to --tips--
Claim 1, line 7: “member” should be changed to --members--.
Claim 1, line 7: “is” should be changed to --are--.
Claim 1, line 10: “head” should be changed to --heads--.
Claim 2, line 1: “member” should be changed to --members-- and “includes” should be changed to --include--.
Claim 5, line 2: “the” (between “and” and “third”) should be changed to --a--.
Claim 10, line 2: “the” (between “of” and “anchoring”) should be changed to --each--.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the remaining sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the porous cage has a front, a rear…..” It is unclear if the “front and rear” of claim 6 are the same as or different than the “front and rear” previously recited in claim 1.  A further clarifying amendment is required.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac et al., U.S. PG-Pub 2018/0318099 in view of Asaad, U.S. PG-Pub 2018/0104063.
Regarding claims 1, 6, 7, 9 and 10, Altarac et al. discloses a spine implant comprising: a plurality of anchoring members (18) each having a shaft (122) on one end of the shaft, and a tip on another end of the shaft (Fig. 1); a cage (12) having a front, a rear, a first lateral side, a second lateral side that are all unitary, a central cavity, and a plurality of angle bores (54) that extend into the central cavity, wherein each of the plurality of angles bores are configured to receive one of the plurality of anchoring members therethrough in a manner such that the tips of the anchoring members are directed out of the cavity; and wherein the head of each anchoring member is located near the front of the cage and the tip of each anchoring member is located closer toward the rear of the cage, being angled away from the cage (Figs. 1-3 and examiner annotated Fig. 6 below);

    PNG
    media_image1.png
    674
    563
    media_image1.png
    Greyscale

two retention members (16) each having a retention member head and configured for insertion into the front in a manner such that at least a portion of the retention member head of each retention member is located over the heads of adjacent anchoring members, and wherein the retention member head of each retention member is further configured to inhibit backout of the adjacent anchoring members in the cage via a cam action onto the heads of the adjacent anchoring members (Figs. 2 and 7).

Asaad discloses a spine implant made of titanium (paragraph [0059]), wherein the cage is porous (via 20’) and lateral sides of the cage have windows (28) as such serves to reduce the stiffness of the implant, as well as allow for additional bone ingrowth (paragraphs [0058] and [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Altarac et al. to be porous titanium with windows in the lateral sides in view of Asaad to permit reducing the stiffness of the implant and allow for additional bone ingrowth.
Regarding claims 2 and 3, Altarac et al. discloses wherein the retention members (16) further includes a retention member shaft (66) (Figs. 17), and wherein an underside portion (68) of each retention member head rests upon the heads of the adjacent anchoring members (Figs. 7 and 18); wherein each retention member head further includes two opposing sides (84) which are greater in length than remaining sides of the retention member head (Fig. 16).




s 1, 2, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., U.S. PG-Pub 2016/0310295 in view of Asaad, U.S. PG-Pub 2018/0104063.
Regarding claim 1, Reed et al. discloses a spine implant comprising: a plurality of anchoring members (32) each having a shaft (34), a head (33) on one end of the shaft, and a tip on another end of the shaft; a cage (12) having a front, a rear, a central cavity (16), a plurality of angled bores (50) in the front that extend into the central cavity, wherein each of the plurality of angled bores are configured to receive one of the plurality of anchoring members therethrough in a manner such that the tips of the anchoring members are directed out of the cavity; and two retention members (20) each having a retention member head and configured for insertion into the front in a manner such that at least a portion of the retention member head of each retention member is located over the heads of adjacent anchoring members, and wherein the retention member head of each retention member is further configured to inhibit backout of the adjacent anchoring members in the cage via cam action onto the heads of the adjacent anchoring members (Fig. 4).
Reed et al. does not disclose the cage being porous.
Asaad discloses a spine implant with a cage that is porous (via 20’) to allow for bone ingrowth (paragraphs [0058] and [0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Reed et al. to be porous in view of Asaad to permit bone ingrowth.

Regarding claims 4 and 5, Reed et al. discloses wherein the front includes a first threaded retention member receiving portion located between a first and second of the plurality of angled bores, wherein the threaded retention member receiving portion is configured to receive and retain a threaded distal end of the retention member therein; and wherein a second threaded retention member receiving portion located between the second and a third of the plurality of angles bores, and wherein the second threaded retention member receiving portion is configured to receive and retain a second retention member therein (retention members 20 are discloses as “blocking screws,” therefore, it’s understood the retention member receiving portions are also threaded to correspond with the threading on the retention members) (Fig. 4 and paragraph [0051]).
Regarding claim 8, Reed et al. discloses wherein the plurality of anchoring members (28) further comprise barb-type anchoring members (Fig. 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775